 Case 3:20-cv-00037-GEC Document 9-1 Filed 08/04/20 Page 1 of 1 Pageid#: 27




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division

JOSEPH DRAEGO,                               )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )              Civil Action No.: 3:20-cv-37
                                             )
RASHALL M. BRACKNEY, et al.,                 )
                                             )
               Defendants.                   )


                                    [PROPOSED] ORDER

        Upon consideration of Defendant Joseph D. Platania’s Motion to Dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(1) and all papers submitted in connection therewith, the

Court

        FINDS that Plaintiff Joseph Draego has not established that he has standing to bring these

claims before the Court, and

        FURTHER FINDS that Plaintiff has not established that his claims are ripe for

adjudication. Accordingly, it is hereby

        ORDERED that Defendant’s Motion is GRANTED, and it is

        FURTHER ORDERED that all claims against this Defendant are DISMISSED.

        IT IS SO ORDERED.




Dated: _______________________                       ________________________________
                                                     The Hon. Glen E. Conrad
                                                     Senior United States District Judge
